 Case 1:20-cv-15543-RMB-AMD Document 1 Filed 11/04/20 Page 1 of 4 PageID: 1




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

MONICA OWENS                                     :    CIVIL ACTION
964 W. South Street                              :
Smyrna, DE 19977                                 :    JURY TRIAL DEMANDED
                                                 :
                                                 :
       Plaintiff,                                :
                                                 :
       vs.                                       :    C.A. NO.     1:20-cv-15543
                                                 :
HARD ROCK CAFÉ                                   :
INTERNATIONAL, INC. d/b/a                        :
HARD ROCK HOTEL & CASINO                         :
ATLANTIC CITY                                    :
1000 Boardwalk                                   :
Atlantic City, NJ 08401                          :
       Defendant.                                :

                              CIVIL ACTION – NEGLIGENCE

       1.      Plaintiff is an adult individual residing at the above-captioned address and a citizen

of the State of Delaware.

       2.      Defendant is a Florida Corporation having its primary place of business at the

above-captioned address and a citizen of the State of Florida.

       3.      This Court has original jurisdiction over this matter based on 28 U.S.C. Section

1332 relating to the diversity of citizenship of the parties. The amount in controversy exceeds

(exclusive of interest and costs) the sum of Seventy-Five Thousand Dollars ($75,000.00).

       4.      Venue is proper in this Court under 28 U.S.C. Section 1391(a) because a substantial

portion of the events and conduct giving rise to this claim occurred in Atlantic County, New Jersey.

       5.      On or about December 9, 2018, at approximately 9:00 p.m., Plaintiff was a patron

of defendant attending the Motor City Live show in the Sound Waves venue in defendant’s

premises at the above-captioned address.
 Case 1:20-cv-15543-RMB-AMD Document 1 Filed 11/04/20 Page 2 of 4 PageID: 2




       6.      The premises in question, at the above-captioned address was owned, operated,

possessed and/or controlled by defendant and/or its agents.

       7.      At all times relevant hereto, defendant managed, operated, maintained, and

controlled the premises.

       8.      At all times relevant hereto, defendant acted and/or failed to act by and through its

principals, agents, workmen, servants, employees and/or independent contractors acting within the

scope of their employment.

       9.      On the aforesaid date, due solely to the negligence and carelessness of defendant as

more fully set forth below, plaintiff was caused to stumble and/or fall by a dangerous and defective

gap in a portable seating platform thereby causing her to suffer severe and disabling injuries as

more fully set forth below.

       10.     The aforesaid incident and resulting injuries to plaintiff were caused by defendant’s

negligence and carelessness which consisted of the following:

                   a) Failing to use due care in selecting the portable/adjustable seating
                       platforms;
                   b) Failing to use due care in assembling the portable/adjustable seating
                       platforms;
                   c) Failing to use due care in selecting the configuration of the
                       portable/adjustable seating platforms;
                   d) Failing to use due care in the placement of portable seats on the
                       portable/adjustable seating platforms;
                   e) Failing to use due care in the placement of the sound and/or light mixing
                       equipment on the portable/adjustable seating platforms;
                   f) Failing to use due care monitoring the placement and position of the various
                       elements of the portable/adjustable seating platforms;
                   g) Negligently permitting a dangerous gap to exist and/or develop during the
                       use of the portable/adjustable seating platforms;
 Case 1:20-cv-15543-RMB-AMD Document 1 Filed 11/04/20 Page 3 of 4 PageID: 3




                   h) Negligently failing to protect the gap;
                   i) Negligently failing to cover the gap;
                   j) Failing to provide adequate lighting on or adjacent to the portable/adjustable
                       seating platforms;
                   k) Failing to use due care in securing various elements of the
                       portable/adjustable seating platforms;
                   l) Failing to use due care in inspecting the various elements as well as the
                       whole of the portable/adjustable seating platforms;
                   m) Failing to maintain the portable/adjustable seating platforms and their
                       component parts in a reasonably safe condition;
                   n) Failing to warn its business invitees such as plaintiff of the actual and
                       potential dangers of the portable/adjustable seating platforms;
                   o) Failing to adequately warn plaintiff of the presence of the gap in the
                       portable/adjustable seating platforms;
                   p) Failing to use due care in hiring, training and/or supervising its agents,
                       workmen and/or employees in all aspects of the assembly, inspection, and
                       maintenance of the portable/adjustable seating platforms; and
                   q) Failing to use due care in hiring, training and/or supervising any and all
                       outside vendors and/or contractors who had any part in the assembly,
                       inspection and/or maintenance of the portable/adjustable seating platforms
                       and/or placement of sound or light equipment.


       11.     The accident was caused solely by the negligence and carelessness of defendant

and was in no manner due to any act or failure to act on the part of plaintiff.

       12.     As a result of the aforementioned negligence and carelessness of defendant,

plaintiff suffered severe and disabling injuries to the bones, muscles, skin, nerves, tendons,

ligaments, tissues and blood vessels of her body, including without limitation of the foregoing

sprain and strain of both shoulders with a torn rotator cuff (left), disruption of prior knee

replacement (right), partial tear of fibular collateral ligament (right), and other secondary problems
 Case 1:20-cv-15543-RMB-AMD Document 1 Filed 11/04/20 Page 4 of 4 PageID: 4




and complications, the full extent of which are not yet known and some or all of which may be

permanent in nature.

        13.     As a result of the aforementioned carelessness and negligence of defendant,

plaintiff has in the past been prevented and in the future may be prevented and precluded from

attending to her normal duties, occupations and avocations; in addition, she suffered, and she may

in the future, continue to suffer pain, mental anguish, humiliation, loss of sense of worth and “well-

being”, inability to engage in her normal activities and inability to pursue the normal and ordinary

pleasures of life.

        14.     As a result of the aforementioned carelessness and negligence of defendant,

plaintiff has in the past required and she may in the future continue to require, hospitalizations,

medical/surgical care and other treatment and the plaintiff has, in the past, incurred and she may

in the future continue to incur expenses for medicines, hospital, medical care and/or rehabilitative

care to attend to, treat, alleviate, minimize and/or cure her conditions.

                WHEREFORE, Plaintiff demands judgment in her favor and against Defendant

        for a sum in excess of Seventy-Five Thousand Dollars ($75,000.00), together with lawful

        interest and costs.


                                                     Respectfully submitted,

                                                     CREECH & CREECH LLC



                                                     TIMOTHY P. CREECH
                                                     Bar No: 014241997
                                                     1835 Market St., Suite 2626
                                                     Philadelphia, PA 19103
                                                     (215) 575-7618; (Fax) 215-575-7688
                                                     Timothy@AttorneyCreech.com
                                                     Attorney for Plaintiff
